SULLIVAN, District Judge.
1. That the plaintiff is a corporation sovereign and body politic.
2. That the defendant is a national banking corporation duly organized, created and existing under and by virtue of the laws of the United States of America as a banking institution with its offices and principal place of business in Chicago, Illinois.
3. That one J. Roy Brangenberg and his wife, Nelda Brangenberg, are jointly and severally liable for income taxes to the plaintiff for the years 1924, 1926, 1927 and 1928, together with penalties and interest on said income tax liability, in the total amount of $24,411.64.
4. That said income tax liability and penalties and interest thereon have never been paid by the said J. Roy Brangenberg or said Nelda Brangenberg to the plaintiff.
5. That the defendant had in its possession certain securities which have been deposited with defendant by one Leo Lundquist, and that said securities consisted of bonds or certificates of deposit for bonds on five different parcels of real estate all situated in Cook County, Illinois, and that all such securities have been liquidated by the defendant at the request and direction of the said Leo Lundquist, and have been converted into cash, so that *610the defendant, now holds in its posses-session for the said Leo Lundquist the sum of $3,918.00.
6. That the said J. Roy Brangenberg and the said Leo Lundquist are one and the same person.
7. That on June 12, 1941, the Collector of Internal Revenue served upon the defendant on account of the aforesaid income tax liability of J. Roy Brangenberg liens and levies against all properties held by the defendant for the said J. Roy Brangenberg, alias Leo Lundquist.
8. That the aforesaid tax liability of said J. Roy Brangenberg was assessed on the June 1935 Special #6 List of the Commissioner of Internal Revenue, and that prior to the expiration of six years from that date the plaintiff herein commenced an action in the United States District Court for the Northern District of Illinois against the said J. Roy Brangenberg as case Number 3115 for the collection of said tax liabilities.
Conclusions of Law.
1. The aforesaid tax liability was legally, duly and timely assessed against the said J, Roy Brangenberg.
2. That the said J. Roy Brangenberg is indebted to the plaintiff for income taxes, plus penalties and interest for the years 1924, 1926, 1927 and 1928 in the total amount $24,411.64.
3. That the said sum of $3,918.00 held by the defendant in the name of Leo Lundquist is the property of the aforesaid J. Roy Brangenberg.
4. That by virtue of the provisions of law in such cases made and provided the United States by virtue of the said assessment of income tax liabilities has a lien upon all property or rights to property, whether real or personal, belonging to said J. Roy Brangenberg, and that said lien is still in full force and effect.
5. That this action was commenced at the request of the Commissioner of Internal Revenue and at the direction of the Attorney General of the United States to enforce said lien against said moneys held by the defendant for the aforesaid J\. Roy Brangenberg.
That the plaintiff is entitled to judgment against the defendant, The Mutual National Bank of Chicago, in the sum of $3,-918.00, said sum being all the moneys, properties or rights to property held by the defendant for the said J. Roy Brangenberg, and the payment of said judgment by the defendant shall relieve it of any obligations to the said J. Roy Brangenberg for said funds.